            Case 2:20-cv-01438-JHS Document 19 Filed 01/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MM & AM, minor plaintiffs, by their mother
DANIELLE MULLIN,

                       Plaintiffs,                           CIVIL ACTION
                                                             NO. 20-1438
       v.

RELIASTAR LIFE INSURANCE
COMPANY,

                       Defendant.


                                           ORDER

       AND NOW, this 21st day of January 2021, upon consideration of the Amended

Complaint (Doc. No. 9), Defendant ReliaStar Life Insurance Company’s Answer (Doc. No. 11)

and Motion for Judgment on the Pleadings (Doc. No. 12), and related filings (Doc. Nos. 14, 15),

it is ORDERED that Defendant’s Motion for Judgment on the Pleadings (Doc. No. 12) is

DENIED.

                                                   BY THE COURT:



                                                   /s/ Joel H. Slomsky____
                                                   JOEL H. SLOMSKY, J.




                                              1
